750 So. 2d 705 (2000)
M.C., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 3D99-1269.
District Court of Appeal of Florida, Third District.
January 12, 2000.
*706 J. Rafael Rodriguez, Miami, for appellant.
Robin H. Greene, Miami, for the Department of Children and Families.
Nancy Schleifer, Guardian Ad Litem Program, for appellee.
Before, JORGENSON and SORONDO, JJ., and NESBITT, Senior Judge.
NESBITT, Senior Judge.
M.C., the mother of K.C., was the respondent in a dependency trial below, pursuant to Chapter 39, Florida Statutes (1997). The lower court entered an adjudicatory order in which it found that the Department of Children and Families had proven, by a standard of clear and convincing evidence, that M.C. has a mental health problem, which significantly interferes with her ability to care for her child, and the child is dependent to the State of Florida. We affirm.
One of the arguments proffered by M.C. is that the entire proceedings violated her rights under the Americans With Disabilities Act (hereinafter ADA). Although this is a case of first impression in Florida, several of our sister states have already confronted this issue and have rejected this argument. See In re Antony B., 54 Conn.App. 463, 735 A.2d 893 (1999); In re A.P., 728 A.2d 375 (Pa.Super.Ct.1999); State in Interest of B.K.F., 704 So. 2d 314 (La.Ct.App.1997); In re B.S., 166 Vt. 345, 693 A.2d 716 (1997); Stone v. Daviess County Div. of Children and Family Services, 656 N.E.2d 824 (Ind. Ct.App.1995); In Interest of Torrance P., 187 Wis. 2d 10, 522 N.W.2d 243 (1994).
The ADA provides that "no qualified individual with a disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by any such entity." 42 U.S.C. § 12132 (1999). However, dependency proceedings are held for the benefit of the child, not the parent. Therefore, the ADA is inapplicable when used as a defense by the parent(s) in proceedings such as here under review. The appellant's remaining arguments are without merit.
Affirmed.